Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT

TO REVOLVING CREDIT AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AND GUARANTY AGREEMENT (this
“Amendment”) is dated as of September 11, 2009 and is entered into by and among
NEWPAGE CORPORATION, a Delaware corporation (“NewPageCo”), NEWPAGE HOLDING
CORPORATION, a Delaware corporation (“NewPageHoldCo”), the GUARANTORS listed on
the signature pages hereto, CERTAIN FINANCIAL INSTITUTIONS listed on the
signature pages hereto (each, a “Lender”), and GOLDMAN SACHS CREDIT PARTNERS
L.P. (“GSCP”), as Administrative Agent (“Administrative Agent”), and is made
with reference to that certain REVOLVING CREDIT AND GUARANTY AGREEMENT dated as
of December 21, 2007 (the “Credit Agreement”) by and among NewPageCo,
NewPageHoldCo, the subsidiaries of NewPageCo named therein, the Lenders, the
Administrative Agent and the other Agents named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and

WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree
to such amendments relating to the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

 

1.1 Amendments to Section 1: Definitions.

A. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical sequence:

“Accepting Lender” as defined in Section 2.2(c).

“Extension Offer” as defined in Section 2.2(c).

“First Amendment” means that certain First Amendment to Revolving Credit and
Guaranty Agreement dated as of September 11, 2009 among NewPageCo,
NewPageHoldCo, Administrative Agent, the financial institutions party thereto
and the Guarantors listed on the signature pages thereto; provided, that solely
for the purpose of “Consolidated Adjusted EBITDA”, “Consolidated Cash Interest
Expense” and “Consolidated Excess Cash Flow”, the term “First Amendment” shall
also mean the First Amendment to Term Loan Credit and Guaranty Agreement, dated
as of September 11, 2009, entered into under the NewPageCo First Lien Term Loan
Agreement.

“First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section IV of the First Amendment.

“Parity Lien Debt” has the meaning set forth in the Collateral Trust Agreement.

“Permitted Extension Amendment” means (i) an extension of the Revolving
Commitment Termination Date with respect to the Revolving Commitments of
Accepting Lenders and, if applicable, an increase in the Applicable Margin and
Applicable Revolving Commitment Fee Percentage with respect to the Revolving
Loans and Revolving Commitments of all Lenders and the payment of additional
fees to the Accepting Lenders, in each case subject to the requirements set
forth in Section 2.2(c) (provided that any



--------------------------------------------------------------------------------

such increase in the Applicable Margin or Applicable Revolving Commitment Fee
Percentage shall be paid to all Lenders irrespective of whether such Lenders
agree to extend the maturity date of their Revolving Loans or Revolving
Commitments) or (ii) the extension of a commitment to provide an additional
revolving credit facility under this Agreement, on substantially the same terms
and conditions as the Revolving Commitments and the Revolving Loans, commencing
on the Revolving Commitment Termination Date and ending on such date as agreed
to by the Lenders providing such commitment, and the payment to the lenders
providing such commitment of commitment fees in connection therewith (which fee
shall be payable directly by NewPageCo).

“Priority Lien Debt” has the meaning set forth in the Collateral Trust
Agreement.

“Unrestricted Cash” means, as of any date, the aggregate amount of cash and Cash
Equivalents on the consolidated balance sheet of NewPageHoldCo and its
Subsidiaries that are Guarantor Subsidiaries which is free and clear of all
Liens (other than Permitted Collateral Liens), other than segregated cash and
Cash Equivalents the use of which, as of such date, is restricted by law or
Contractual Obligation to any specific purpose.

“Unsecured Hedge Agreement” means (i) an unsecured Interest Rate Agreement or an
unsecured Currency Agreement entered into in the ordinary course of NewPageCo’s
or any of its Subsidiaries’ businesses or (ii) a commodity futures contract,
forward contract, option to purchase or sell a commodity, or option, warrant or
other right with respect to a commodity futures contract or other similar
agreement or arrangement that, in each case, is unsecured and is entered into
for the purpose of hedging the risk of fluctuations in commodities prices
associated with the businesses of NewPageCo and its Subsidiaries and not for
speculative purposes; it being understood that the issuance of a letter of
credit for the benefit of the counterparty to such Interest Rate Agreement,
Currency Agreement or commodity contract, agreement, or arrangement and for the
account of NewPageCo or one of its Subsidiaries, in any such case to provide
credit support for the obligations of NewPageCo or such Subsidiary thereunder,
shall not cause such Interest Rate Agreement, Currency Agreement or commodity
contract, agreement or arrangement to be secured.

B. Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entireties:

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) with respect to Revolving Loans that are Eurodollar Rate Loans and the
Applicable Revolving Commitment Fee Percentage, a percentage per annum set forth
in the table below:

 

Applicable Margin for
Revolving Loans

   Applicable Revolving Commitment
Fee Percentage

3.50%

   0.50%

and (ii) with respect to Swing Line Loans and Revolving Loans that are Base Rate
Loans, (a) the Applicable Margin for Eurodollar Rate Loans as set forth in
above, minus (b) 1.00% per annum.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding (i) any amount not payable in Cash
and (ii) any one time Consolidated Interest Expense of NewPageHoldCo and its
Subsidiaries payable in Cash which is incurred in connection with the First
Amendment; provided that for calculations for any four Fiscal Quarter period
ending on or prior to September 30, 2008, Consolidated Cash Interest Expense
shall be deemed to be the product of (i) such amounts from and including the
Closing Date through and including the last day of the applicable period,
respectively, multiplied by (ii) a fraction of which the numerator is 365 and
the denominator of which is the number of days elapsed in the period from and
including the Closing Date though and including the last day of the applicable
period.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment (as such term is defined in the NewPageCo First Lien Term Loan

 

2



--------------------------------------------------------------------------------

Agreement), minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding (x) repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments, and (y) for avoidance of doubt, any purchases, retirements or
cancellations of Indebtedness permitted by Section 6.5(e)(iv) and any
repurchases of Term Loans, as defined in the NewPageCo First Lien Term Loan
Agreement, by NewPageCo in accordance with the terms of Section 10.6(i)
thereof), (b) Consolidated Capital Expenditures (net of any proceeds of (y) any
permitted related financings with respect to such expenditures and (z) any sales
of assets used to finance such expenditures), (c) Consolidated Cash Interest
Expense, (d) provisions for current taxes based on income of NewPageHoldCo and
its Subsidiaries and payable in cash with respect to such period, (e) any cash
expenses, charges or losses added to Consolidated Net Income in determining
Consolidated Adjusted EBITDA for such period and (f) any one time Consolidated
Interest Expense of NewPageHoldCo and its Subsidiaries payable in Cash which is
incurred in connection with the First Amendment and is deducted from the
calculation of Consolidated Cash Interest Expense.

“Consolidated Senior Debt” means, as at any date of determination, the sum of
Indebtedness under this Agreement plus Priority Lien Debt (as defined in the
Collateral Trust Agreement), in each case, appearing on a balance sheet of
NewPageHoldCo and its Subsidiaries as of such date determined on a consolidated
basis in accordance with GAAP.

C. Section 1.1 of the Credit Agreement is hereby amended by restating clause
(5) of the definition of “Consolidated Adjusted EBITDA” to read as follows:

“(5) transaction costs incurred in connection with the Closing Date Related
Transactions, any Permitted Acquisition and the First Amendment, to the extent
such costs were deducted in computing such Consolidated Net Income; plus”

D. Section 1.1 of the Credit Agreement is hereby amended by restating clause
(C) in the second sentence of the definition of “Indebtedness” to read as
follows:

“(C) the principal amount of the Indebtedness under any Hedge Agreement and
Unsecured Hedge Agreement at any time shall be equal to the amount payable as a
result of the termination of such Hedge Agreement or Unsecured Hedge Agreement,
as applicable, at such time.”

E. Section 1.1 of the Credit Agreement is hereby amended by restating clause
(3) of the definition of “Net Income” to read as follows:

“(3) any unrealized non-cash gains or losses in respect of Hedge Agreements and
Unsecured Hedge Agreements (including those resulting from the application of
FAS 133), to the extent that such gains or losses are deducted in computing Net
Income.”

 

1.2 Amendment to Section 2.2.

Section 2.2 is hereby amended by inserting a new clause (c) immediately after
clause (b) as follows:

“(c) Extension Offers. NewPageCo may, by written notice to the Administrative
Agent, make an offer (each, an “Extension Offer”) to all Lenders in connection
with one or more Permitted Extension Amendments pursuant to procedures specified
by the Administrative Agent and reasonably acceptable to NewPageCo. Such notice
shall be reasonably satisfactory to the Administrative Agent and shall set forth
the terms and conditions of the requested Permitted Extension Amendment.
Permitted Extension Amendments shall become effective only with respect to the
Loans and Revolving Commitments of the Lenders that accept the applicable
Extension Offer (such Lenders, the “Accepting Lenders”). Without the consent of
any other Lenders, the Administrative Agent may effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, as
determined by the Administrative Agent, to effect any Permitted Extension
Amendment.

 

3



--------------------------------------------------------------------------------

1.3 Amendments to Section 5.16(g).

Section 5.16(g) is hereby amended and restated in its entirety to read as
follows:

(g) collateral appraisals and Inventory Appraisals to be conducted, in each
case, one time per annum (or for any year in which Excess Availability for any
ten (10) consecutive day period shall be less than $105,000,000, two times per
annum), or, following the occurrence and during the continuation of an Event of
Default or when the Total Utilization of Revolving Commitments shall exceed the
Revolving Commitments or the Borrowing Base then in effect, more frequently at
Collateral Agent’s reasonable request, by an auditor or outside appraisal firm,
and in form, scope and substance, reasonably satisfactory to the Collateral
Agent and Administrative Agent;

 

1.4 Amendments to Section 6.1.

A. Section 6.1(l) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(l) Indebtedness under Hedge Agreements required pursuant to, and entered into
in accordance with, Section 5.12 or any Hedge Agreements and Unsecured Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes; provided that any Hedge Agreement or Unsecured Hedge
Agreement that could result in any uncovered short positions with respect to
commodities shall not be permitted pursuant to this clause (l);”

B. Section 6.1(p) of the Credit Agreement is hereby amended by deleting the
reference to “$100,000,000” and inserting “$50,000,000” in place thereof.

C. Clause (y) of the proviso contained in Section 6.1(q) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“(y) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced, original issue discount with respect to such new Indebtedness,
accrued cash interest payable thereon, capitalized interest permitted or
required to be paid thereunder, premium (if any) thereon, other reasonable
amounts necessary to accomplish such extension, renewal or refinancing, and
reasonable fees and expenses incurred in connection therewith, or”

D. Section 6.1 of the Credit Agreement is hereby amended by (a) deleting clause
(u) thereof, (b) replacing “; and” at the end of clause (t) with a period, and
(c) inserting “and” at the end of clause (s).

 

1.5 Amendments to Section 6.2.

Section 6.2(a) of the Credit Agreement is hereby amended to delete the phrase
“and Indebtedness incurred pursuant to Section 6.1(u)” contained therein.

 

1.6 Amendments to Section 6.5.

A. Section 6.5(a)(iii) is amended and restated to read as follows:

“NewPageCo may make voluntary prepayments of principal under Section 2.13 of the
NewPage First Lien Term Loan Agreement and may make repurchases of Term Loans as
defined in the NewPage First Lien Term Loan Agreement pursuant to
Section 10.6(i) thereof so long as (A) both before and after giving effect to
any such voluntary prepayment, no Default or Event of Default shall have
occurred and be continuing, (B) solely in the case of a repurchase under such
Section 10.6(i), as of the most recently completed Fiscal Quarter for which
financial statement have been delivered pursuant to the terms of this Agreement
the Senior Leverage Ratio was less than 3.00 to 1 and (C) after giving effect to
any such prepayment, Excess Availability shall be at least $75,000,000,”

 

4



--------------------------------------------------------------------------------

B. Section 6.5(e) is amended by (a) inserting the word “and” at the end of
clause (iii) and (b) inserting a new clause (iv) immediately after clause
(iii) as follows:

“ (iv) repurchase, redeem or otherwise acquire, and in each case, retire, any
Senior Secured Floating Rate Notes, any Senior Secured Fixed Rate Notes or any
2007 Senior Secured Fixed Rate Notes in an aggregate amount paid in connection
therewith not to exceed (A) $100,000,000 in the aggregate so long as the Senior
Leverage Ratio as of the end of the most recently ended Fiscal Quarter prior to
such repurchase, redemption, acquisition or retirement was greater than 2.00 to
1.00 but less than or equal to 2.50 to 1.00 or (B) $150,000,000 in the aggregate
so long as the Senior Leverage Ratio as of the end of the most recently ended
Fiscal Quarter prior to such repurchase, redemption, acquisition or retirement
was less than or equal to 2.00 to 1.00; provided that Restricted Junior Payments
made under this clause (e)(iv) shall constitute usage of the basket set forth in
clause (e)(iii).”

C. Section 6.5(k) is hereby amended and restated in its entirety to read as
follows:

“(k) at any time following delivery of the Credit Parties’ financial statements
for the Fiscal Quarter ending June 30, 2010 in accordance with Section 5.1(b),
so long as no Default or Event of Default shall have occurred and be continuing
or shall be caused thereby, upon the occurrence of an IPO (and substantially
concurrently therewith, or in the case of an IPO that occurs prior to the
delivery of the financial statements for the Fiscal Quarter ending June 30,
2010, substantially concurrently with such delivery), NewPageHoldCo may use the
proceeds of such IPO to (1) prepay the NewPageHoldCo PIK Notes and/or (2) make
Restricted payments to SuperHoldco to enable SuperHoldco to prepay the
SuperHoldco PIK Notes (so long as SuperHoldco applies the proceeds of such
Restricted Payment to such purpose).”

 

1.7 Amendment to Section 6.7.

Section 6.7(k) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(k) Investments under Hedge Agreements and Unsecured Hedge Agreements to the
extent permitted under Section 6.1 and Investments under the Commodities Hedge
Agreement;”

 

1.8 Amendments to Section 6.8.

A. Section 6.8(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) Interest Coverage Ratio. For any Fiscal Quarter during which Excess
Availability during any (i) ten (10) consecutive Business Days in such Fiscal
Quarter shall be less than $50,000,000 or (ii) three (3) consecutive Business
Days in such Fiscal Quarter shall be less than $25,000,000, NewPageHoldCo shall
not permit the Interest Coverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending June 30, 2010, to be less than the
correlative ratio indicated:

 

Fiscal Quarter

   Interest
Coverage
Ratio

2nd Fiscal Quarter 2010

   1.00:1.00

3rd Fiscal Quarter 2010

   1.00:1.00

4th Fiscal Quarter 2010

   1.00:1.00

1st Fiscal Quarter 2011

   1.50:1.00

2nd Fiscal Quarter 2011

   1.50:1.00

3rd Fiscal Quarter 2011

   1.50:1.00

4th Fiscal Quarter 2011

   1.50:1.00

1st Fiscal Quarter 2012

   1.75:1.00

2nd Fiscal Quarter 2012

   1.75:1.00

3rd Fiscal Quarter 2012

   1.75:1.00

 

5



--------------------------------------------------------------------------------

Fiscal Quarter

   Interest
Coverage
Ratio  

4th Fiscal Quarter 2012

   1.75:1.00   

1st Fiscal Quarter 2013 and each Fiscal Quarter thereafter

   2.00:1.00 ” 

B. Section 6.8(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) Fixed Charge Coverage Ratio. For any Fiscal Quarter during which Excess
Availability during any (i) ten (10) consecutive Business Days in such Fiscal
Quarter shall be less than $50,000,000 or (ii) three (3) consecutive Business
Days in such Fiscal Quarter shall be less than $25,000,000, NewPageHoldCo shall
not permit the Fixed Charge Coverage Ratio as of the last day of any Fiscal
Quarter, beginning with the Fiscal Quarter ending March 31, 2011, to be less
than the correlative ratio indicated:

 

Fiscal Quarter

   Fixed
Charge
Coverage
Ratio  

1st Fiscal Quarter 2011

   1.00:1.00   

2nd Fiscal Quarter 2011

   1.00:1.00   

3rd Fiscal Quarter 2011

   1.00:1.00   

4th Fiscal Quarter 2011

   1.00:1.00   

1st Fiscal Quarter 2012

   1.00:1.00   

2nd Fiscal Quarter 2012

   1.00:1.00   

3rd Fiscal Quarter 2012

   1.10:1.00   

4th Fiscal Quarter 2012

   1.10:1.00   

1st Fiscal Quarter 2013

   1.10:1.00   

2nd Fiscal Quarter 2013 and each Fiscal Quarter thereafter

   1.20:1.00 ” 

C. Section 6.8(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(c) Total Leverage Ratio. For any Fiscal Quarter during which Excess
Availability during any (i) ten (10) consecutive Business Days in such Fiscal
Quarter shall be less than $50,000,000 or (ii) three (3) consecutive Business
Days in such Fiscal Quarter shall be less than $25,000,000, NewPageHoldCo shall
not permit the Total Leverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending June 30, 2010, to exceed the
correlative ratio indicated:

 

Fiscal Quarter

   Total
Leverage
Ratio  

2nd Fiscal Quarter 2010

   9.75:1.00   

3rd Fiscal Quarter 2010

   9.25:1.00   

4th Fiscal Quarter 2010

   8.00:1.00   

1st Fiscal Quarter 2011

   6.25:1.00   

2nd Fiscal Quarter 2011

   6.25:1.00   

3rd Fiscal Quarter 2011

   6.25:1.00   

4th Fiscal Quarter 2011

   5.75:1.00   

1st Fiscal Quarter 2012

   5.75:1.00   

2nd Fiscal Quarter 2012

   5.75:1.00   

3rd Fiscal Quarter 2012

   5.00:1.00   

4th Fiscal Quarter 2012

   5.00:1.00   

1st Fiscal Quarter 2013

   5.00:1.00   

2nd Fiscal Quarter 2013 and each Fiscal Quarter thereafter

   4.75:1.00 ” 

 

6



--------------------------------------------------------------------------------

D. Section 6.8(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(d) Senior Leverage Ratio. For any Fiscal Quarter during which Excess
Availability during any (i) ten (10) consecutive Business Days in such Fiscal
Quarter shall be less than $50,000,000 or (ii) three (3) consecutive Business
Days in such Fiscal Quarter shall be less than $25,000,000, NewPageHoldCo shall
not permit the Senior Leverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending June 30, 2010, to exceed the
correlative ratio indicated:

 

Fiscal Quarter

   Senior
Leverage
Ratio  

2nd Fiscal Quarter 2010

   5.25:1.00   

3rd Fiscal Quarter 2010

   4.75:1.00   

4th Fiscal Quarter 2010

   4.00:1.00   

1st Fiscal Quarter 2011

   3.00:1.00   

2nd Fiscal Quarter 2011

   3.00:1.00   

3rd Fiscal Quarter 2011

   3.00:1.00   

4th Fiscal Quarter 2011

   2.75:1.00   

1std Fiscal Quarter 2012

   2.75:1.00   

2nd Fiscal Quarter 2012

   2.75:1.00   

3rd Fiscal Quarter 2012 and each Fiscal Quarter thereafter

   2.50:1.00 ” 

E. Section 6.8(e) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(e) Maximum Consolidated Capital Expenditures. NewPageHoldCo shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, during any four Fiscal Quarter period ending on the last day of
each of the Fiscal Quarters set forth below to be greater than the amounts set
forth opposite such Fiscal Quarter:

 

Fiscal Quarter Ending

   Consolidated
Capital
Expenditures

3rd Fiscal Quarter 2009

   $ 125,000,000

4th Fiscal Quarter 2009

   $ 125,000,000

 

Fiscal Quarter Ending

   Consolidated
Capital
Expenditures

1st Fiscal Quarter 2010

   $ 125,000,000

Thereafter NewPageHoldCo shall not, and shall not permit its Subsidiaries to,
make or incur Consolidated Capital Expenditures, in any Fiscal Year indicated
below, in an aggregate amount for NewPageHoldCo and its Subsidiaries in excess
of the corresponding amount set forth below opposite such Fiscal Year; provided,
that (x) if the aggregate amount of Consolidated Capital Expenditures for any
such Fiscal Year indicated below shall be less than the amount set forth in the
table below for such Fiscal Year (before any carryover), then such shortfall may
be added to the amount of Consolidated Capital Expenditures permitted for the
immediately succeeding (but not any other) Fiscal Year and (y) in determining
whether any amount is available for carryover, the amount expended in any Fiscal
Year shall first be deemed to be from the amount allocated to such year before
any carryover:

 

Fiscal Year

   Consolidated
Capital
Expenditures

2010 and each Fiscal Year thereafter

   $ 250,000,000

 

7



--------------------------------------------------------------------------------

Commencing with the 2nd Fiscal Quarter in 2010, if at the end of any Fiscal
Quarter the Total Leverage Ratio as of the end of such Fiscal Quarter shall be
3.50:1.00 or less then NewPageCo and its Subsidiaries may make or incur
Consolidated Capital Expenditures during such Fiscal Quarter in addition to
those otherwise permitted by this Section 6.8(e).”

F. Section 6.8 of the Credit Agreement is hereby amended to add the following
new Section 6.8(h) at the end thereof:

“(h) Minimum Excess Availability. NewPageHoldCo shall not permit Excess
Availability on any day from and after the First Amendment Effective Date
through and including the date of the delivery of the Compliance Certificate
with respect to the Fiscal Quarter ending on March 31, 2011 to be less than
$50,000,000, it being understood and agreed that nothing in this Section 6.8(h)
shall limit any rights or remedies of the Administrative Agent or the Collateral
Agent set forth in this Agreement or any other Credit Document that may arise
upon the occurrence and during the continuance of a Cash Dominion Trigger
Event.”

1.9 Amendments to Section 9.2.

Section 9.2(c) is hereby amended and restated in its entirety to read as
follows:

(c) the Credit Parties shall cooperate fully with the Collateral Agent and its
agents during all desktop collateral appraisals and Inventory Appraisals each of
which shall be at the expense of NewPageCo and each of which shall be conducted
annually (i.e. one desktop appraisal per annum and one Inventory Appraisal per
annum), or for any year in which Excess Availability for any ten
(10) consecutive day period shall be less than $105,000,000, two times per
annum, or, following the occurrence and during the continuation of an Event of
Default or when the Total Utilization of Revolving Commitments shall exceed the
Revolving Commitments or the Borrowing Base then in effect, more frequently at
Collateral Agent’s reasonable request;

1.10 Amendments to Section 11.2.

The last sentence of Section 11.2 is hereby amended and restated in its entirety
to read as follows:

Unless otherwise agreed, the expenses with respect to the appraisals described
in Section 5.16(g) and Section 9.2(c) and conducted at times when no Event of
Default shall exist shall not exceed $125,000 per appraisal.

SECTION II. AMENDMENT FEE

As consideration for the execution, delivery and performance of this Amendment,
NewPageCo shall pay to Administrative Agent, (i) for the ratable benefit of
those Lenders who have executed and delivered this Amendment on or before the
First Amendment Effective Date (the “Consenting Lenders”), an amendment fee in
an amount equal to the product of (a) 0.50% multiplied by (b) the aggregate
Revolving Commitments of such Consenting Lenders (the “Amendment Fee”), which
Amendment Fee shall be non-refundable and fully earned and payable on the First
Amendment Effective Date.

SECTION III. AUTHORIZATION TO THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Each of the Consenting Lenders hereby consents, authorizes and directs the
Administrative Agent on behalf of all Lenders to execute and deliver, and to
direct the Collateral Agent to execute and deliver, all such agreements,
instruments, amendments, mortgage modifications, subordination agreements and
other documents

 

8



--------------------------------------------------------------------------------

or instruments in order to effect the terms of this Amendment and the
transactions contemplated or permitted hereby.

SECTION IV. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

A. Execution. Administrative Agent shall have received a counterpart signature
page of this Amendment duly executed by each of the Credit Parties and the
Requisite Lenders.

B. Fees and Expenses. The Administrative Agent shall have received the Amendment
Fee and all other fees and amounts due and payable on or prior to the First
Amendment Effective Date, including, to the extent invoiced, reimbursement or
other payment of all out-of-pocket expenses required to be reimbursed or paid by
NewPageCo hereunder or any other Credit Document.

C. Effectiveness of NewPageCo First Lien Term Loan Agreement Amendment.
Administrative Agent shall have received a copy of a first amendment to the
NewPageCo First Lien Term Loan Agreement (the “Term Loan Credit Agreement
Amendment”), duly executed and delivered by each of the Credit Parties and the
Requisite Lenders (as such term is defined in the NewPageCo First Lien Term Loan
Agreement) that reflects the amendments thereto substantially similar to the
amendments set forth in this Amendment (to the extent applicable) and all
conditions to the effectiveness of such amendment shall have been satisfied.

D. Diligence. Administrative Agent shall have received information in form and
substance reasonably satisfactory to the Administrative Agent regarding the
Credit Parties’ cash management structure and shall have received the results of
Lien searches conducted as of a recent date confirming to the reasonable
satisfaction of the Administrative Agent that there are not Liens disclosed by
such searches which are prior to the Liens granted to the Collateral Trustee for
the benefit of the Secured Parties except as permitted by the Credit Documents.

E. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

F. Other Documents. Administrative Agent and Lenders shall have received such
other documents, mortgage modifications, subordination agreements,
reaffirmations, opinions of counsel (including an opinion of Schulte, Roth &
Zabel LLP and local counsel opinions requested by the Administrative Agent),
certificates, notices, information or agreements regarding Credit Parties as
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent. Each Lender party hereto
hereby authorizes the Administrative Agent to enter into any amendments to
Credit Documents on behalf of the Lenders and other Secured Parties as the
Administrative Agent shall deem appropriate in connection with this Amendment.

SECTION V. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:

A. Corporate Power and Authority. Each Credit Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its

 

9



--------------------------------------------------------------------------------

obligations under, the Credit Agreement as amended by this Amendment (the
“Amended Agreement”) and the other Credit Documents.

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.

C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of NewPageHoldCo, NewPageCo or any Credit Party or (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any Contractual Obligation of
the applicable Credit Party, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section V.C., individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect,
(iii) except as permitted under the Amended Agreement, result in or require the
creation or imposition of any Lien upon any of the properties or assets of each
Credit Party (other than any Liens created under any of the Credit Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or partners or any approval or consent of any Person
under any Contractual Obligation of each Credit Party, except for such approvals
or consents which will be obtained on or before the First Amendment Effective
Date and except for any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.

D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by NewPageCo and NewPageHoldCo of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 4 of the Amended Agreement
are and will be true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

G. Absence of Default. No event has occurred and is continuing or, after giving
effect to the terms of this Amendment, will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Default.

SECTION VI. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Credit Document to which it is a party or otherwise

 

10



--------------------------------------------------------------------------------

bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” under each
of the Credit Documents to which it is a party (in each case as such terms are
defined in the applicable Credit Document).

Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Credit Documents to which it is a
party or otherwise bound are true and correct in all material respects on and as
of the First Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Credit
Document shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION VII. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

D. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier, facsimile or electronic delivery (in pdf format) shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

11



--------------------------------------------------------------------------------

E. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

F. Consent. Each Lender signatory hereto hereby consents to the Term Loan Credit
Agreement Amendment.

[Remainder of this page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEWPAGE CORPORATION By:  

/s/    Douglas K. Cooper

Name:   Douglas K. Cooper Title:  

Vice President, General Counsel

& Secretary

NEWPAGE HOLDING CORPORATION By:  

/s/    Douglas K. Cooper

Name:   Douglas K. Cooper Title:  

Vice President, General Counsel

& Secretary

CHILLICOTHE PAPER INC. WICKLIFFE PAPER COMPANY LLC ESCANABA PAPER COMPANY LUKE
PAPER COMPANY RUMFORD PAPER COMPANY NEWPAGE ENERGY SERVICES LLC UPLAND
RESOURCES, INC. RUMFORD COGENERATION, INC. RUMFORD FALLS POWER COMPANY NEWPAGE
CONSOLIDATED PAPERS INC. NEWPAGE WISCONSIN SYSTEM INC. NEWPAGE CANADIAN SALES
LLC NEWPAGE PORT HAWKESBURY CORP. NEWPAGE PORT HAWKESBURY HOLDING     LLC By:  

/s/    Douglas K. Cooper

Name:   Douglas K. Cooper Title:  

Vice President, General Counsel

& Secretary

 

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent, Sole Lead Arranger,
Sole Bookrunner, and a Lender By:  

/s/    Andrew Caditz

  Authorized Signatory [LENDER SIGNATURE PAGES NOT INCLUDED]

 

13